DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2021 has been entered.

Status of the Claims
This action is in response to papers filed 06/04/2021 in which claims 7, 18, 23-24 and 28 were canceled; and claims 21-22 and 25-27 were withdrawn. All the amendments have been thoroughly reviewed and entered.
Claims 1-6, 8-17 and 19-20 are under examination.

Withdrawn Rejections
The rejection of claims 1-4, 7-10, 13-17 and 19 under 35 U.S.C. 103 as being unpatentable over Kalombo (10 February 2011; US 2011/0033550 A1) in view of Zhao 
The rejection of claims 5 and 6 under 35 U.S.C. 103 as being unpatentable over Kalombo (10 February 2011; US 2011/0033550 A1) in view of Zhao et al (EP 3124112 A1; filing date 30 July 2015), as applied to claim 1 above, and further in view of Lien et al (8 February 2007; US 2007/0031504 A1; previously cited), is withdrawn, in view of the new 103 rejections below.
The rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Kalombo (10 February 2011; US 2011/0033550 A1) in view of Zhao et al (EP 3124112 A1; filing date 30 July 2015), as applied to claims 1, 7 and 9 above, and further in view of Smith et al (22 December 2011; US 2011/0311616 A1), is withdrawn, in view of the new 103 rejections below.
The rejection of claims 12 and 20 under 35 U.S.C. 103 as being unpatentable over Kalombo (10 February 2011; US 2011/0033550 A1) in view of Zhao et al (EP 3124112 A1; filing date 30 July 2015), as applied to claims 1, 7, 9 and 16 above, and further in view of Jiang et al (21 August 2014; US 2014/0235803 A1), is withdrawn, in view of the new 103 rejections below.

New Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 8-10, 14-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreuter et al (22 October 2009; US 2009/0263491 A1) in view of Chitkara et al (Pharm Res., 2013, 30: 2396-2409).
Regarding claim 1, Kreuter teaches a polymeric nanoparticle comprising an aqueous core enclosed in polymeric shell, wherein the aqueous core contains a 
However, Kreuter does not teach the polymeric shell has a thickness less than 25 nm of claim 1.
Regarding the polymeric shell has a thickness less than 25 nm of claim 1, Chitkara teaches PLGA nanoparticle containing an aqueous core containing a hydrophilic drug (Abstract; page 2397, right column; page 2398, left column; page 2399 and Table 1; page 2400, right column; page 2401 and Fig. I; pages 2402-2403; page 2406, right column). Chitkara teaches the nanoparticles are produced by double emulsion technique and has high drug loading (page 1398, left column and pages 2401-2403). Chitkara teaches the thickness of the outer shell of the PLGA nanoparticle is 5-10 nm (page 2401, left column).
It would have been obvious to one of ordinary skill in the art to routinely optimize the thickness of the shell of the polymeric nanoparticle of Kreuter to a thickness of 5-10 nm, per guidance from Chitkara, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so with reasonable expectation of success because Chitkara provided the guidance to do so by teaching that the shell of the PLGA nanoparticles encapsulating a hydrophilic drug/compound which are 
Regarding claim 2, as discussed above, Chitkara provided the guidance for optimizing the thickness of the shell of the polymeric nanoparticle of Kreuter to a thickness of 5-10 nm, which is range with overlap or fall within the claimed range of 8-20 nm. Thus, the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameter, the optimization of the polymeric shell thickness would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
Regarding claim 4, as discussed above, Kreuter teaches the polymeric nanoparticle has a particle size of between 130 and 160 nm.

Regarding claim 15, as discussed above, Kreuter and Chitkara teaches the structural limitations of a polymeric nanoparticle comprising a polymeric shell formed of a polymer containing a non-polar segment and a polar terminal group (i.e., PLGA-COOH) that impermeable to water and an aqueous core containing a hydrophilic drug/compound, and thus, the claimed property of “the polymeric nanoparticle has an osmotic resistance of 840 mOsm/kg or higher” would have been implicit in the structurally similar polymeric nanoparticle of Kreuter and Chitkara. It is noted that [w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claim 16, Kreuter teaches the hydrophilic therapeutic agent is small molecule drug or diagnostic agent ([0043]-[0045] and [0107]-[0134]).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant's invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreuter et al (22 October 2009; US 2009/0263491 A1) in view of Chitkara et al (Pharm Res., 2013, 30: 2396-2409), as applied to claim 1 above, and further in view of Lien et al (8 February 2007; US 2007/0031504 A1; previously cited).
The polymeric nanoparticle of claim 1 is discussed and said discussion are incorporated herein in its entirety.
Kreuter and Chitkara do not expressly teach the diameter of the core of claims 5 and 6.
Regarding claims 5 and 6, Lien teaches polymeric nanocapsules (nanoparticles) having a thin outer hydrophobic shell and an inner liquid core, wherein the liquid core can be optimize such the total mass of the liquid core in the nanoparticles greater 80% by weight and Lien showed the diameter of the liquid core relative to the shell being greater than 80% that of the outer diameter (shell) of the nanoparticle ([0006], [0007], [0015], [0024], [0028], [0031]-[0034] and Figure 1).
It would have been obvious to one of ordinary skill in the art to optimize the aqueous core in the polymeric nanoparticle of Kreuter and Chitkara such that the 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant's invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreuter et al (22 October 2009; US 2009/0263491 A1) in view of Chitkara et al (Pharm Res., 2013, 30: 2396-2409), as applied to claims 1, 7 and 9 above, and further in view of Smith et al (22 December 2011; US 2011/0311616 A1; previously cited).
The polymeric nanoparticle of claims 1, 7 and 9 are discussed above, and said discussion are incorporated herein in its entirety.
Kreuter and Chitkara do not expressly teach the polymeric nanoparticles has an outer diameter of 30-100 nm of claim 3; and the positively charged group of claim 11.
Regarding claims 3 and 11, Smith teaches nanoparticles formed from amine-modified PEGylated PLGA, wherein the nanoparticles encapsulates a hydrophilic drug using the w/o/w emulsion technique ([0010], [0017]-[0022], [0026]-[0029], [0089]-[0095], [0106], [0110]; Fig.1). Smith teaches the nanoparticles provide good encapsulation efficiency (i.e., 51% of the drug was entrapped in the nanoparticles) ([0140]). Smith teaches the nanoparticles have a particle size from 10-300 nm, and the particle size is optimizable ([0022]). 
It would have been obvious to one of ordinary skill in the art to optimize the nanoparticles of Kreuter and Chitkara to a particle size from 30-100 nm, and produce the claimed invention. One of ordinary skill in the art would have been motivate do so because as discussed above, Smith provided the guidance to do so by teaching that the particle size of the PLGA nanoparticles of Kreuter and Chitkara is an optimizable parameter in which the particle size of the nanoparticles can be optimize to have a particle size from 10-300 nm, which overlaps the claimed parameter of 30-100 nm. Thus, the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to 
It would also have been obvious to one of ordinary skill in the in the art to incorporate the amine-modified PEGylated PLGA as the polymer in forming the basis of the nanoparticles of Kreuter and Chitkara, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Kreuter, Chitkara and Smith are common drawn to polymeric nanoparticles for encapsulation of hydrophilic drug using w/o/w emulsion technique, and Smith provided the guidance for using amine-modified PEGylated PLGA as the polymer for forming the basis of the nanoparticles. One of ordinary skill in the art would have reasonable expectation of making such modification to the polymeric nanoparticle of Kreuter and Chitkara because the objective of Kreuter and Chitkara was also to provide a polymeric nanoparticles with improved encapsulation efficiency of hydrophilic drugs. Thus, it would have been obvious to look to other polymer construct such as amine-modified PEGylated PLGA for forming the construct of the polymeric nanoparticles with a reasonable expectation that such modification meet the desired objective of Kreuter and Chitkara, to provide a polymeric nanoparticle with improved encapsulation efficiency of hydrophilic drugs, and achieve Applicant’s claimed invention with reasonable expectation of success.
prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant's invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreuter et al (22 October 2009; US 2009/0263491 A1) in view of Chitkara et al (Pharm Res., 2013, 30: 2396-2409), as applied to claims 1, 7, 9 and 16 above, and further in view of Jiang et al (21 August 2014; US 2014/0235803 A1; previously cited).
The polymeric nanoparticle of claims 1, 7, 9 and 16 are discussed above, and said discussion are incorporated herein in its entirety.
Kreuter and Chitkara do not expressly teach the zwitterionic group of claim 12 and the bioactive agent of claim 20.
Regarding claims 12 and 20, Jiang teaches nanoparticles formed from a polymer construct of a polyester and sulfobetaine monomers, wherein the nanoparticles encapsulates any therapeutic agent including nucleic acids such as siRNA using the emulsification technique (abstract; [0092]-[0096], [0182]-[0189], [0193], [0208], [0214]; claims 1-4). Jiang teaches the resultant nanoparticles provide high drug-loading capacity ([0182] and [0214]).
It would have been obvious to one of ordinary skill in the in the art to incorporate the polymer construct of a polyester and sulfobetaine monomers as the polymer in 
It would also have been obvious to one of ordinary skill in the art to incorporate nucleic acid such as siRNA as the therapeutic agent encapsulated in the polymeric nanoparticle of Kreuter and Chitkara, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so with reasonable expectation of success because Jiang provided the guidance for incorporating nucleic acid such as siRNA as the drug that can be encapsulated in a polymeric nanoparticle, and Kreuter and Chitkara has indicated that any hydrophilic drug is suitable for incorporating as the drug in the polymeric nanoparticle (Kreuter: [0042]-[0045]; Chitkara: Abstract and page prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant's invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreuter et al (22 October 2009; US 2009/0263491 A1) in view of Chitkara et al (Pharm Res., 2013, 30: 2396-2409), as applied to claims 1, 7 and 9 above, and further in view of Lowes et al (4 August 2005; US 2005/0169882 A1).
The polymeric nanoparticle of claims 1, 7 and 9 are discussed above, and said discussion are incorporated herein in its entirety.
Kreuter and Chitkara do not expressly teach the neutral group is saccharide of claim 13.

It would have been obvious to one of ordinary skill in the in the art to incorporate the polymer material containing a hydrophobic segment such as poly(lactic acid) and hydrophilic segment such as dextran as the polymer in forming the basis of the nanoparticles of Kreuter and Chitkara, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Lowe provided the guidance to do so by teaching the polymer material containing a hydrophobic segment such as poly(lactic acid) and hydrophilic segment such as dextran is a suitable polymer construct for forming nanoparticles which encapsulate hydrophilic active agents with high encapsulation efficiency (Lowes: [0046]), which is also the objective of the nanoparticles of Kreuter and Chitkara, to improve encapsulation efficiency of drugs. Thus, it would have been obvious to look to other polymer construct/material such as the polymer material containing a hydrophobic segment such as poly(lactic acid) and hydrophilic segment such as dextran for forming the polymeric nanoparticles with a reasonable expectation that such modification meet the desired objective of Kreuter and Chitkara, to provide a polymeric nanoparticle with improved encapsulation efficiency of drugs, and achieve Applicant’s claimed invention with reasonable expectation of success.
prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant's invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 06/04/2021 have been fully considered but they are not persuasive. 
 	Applicant’s arguments on pages 6-15 of the Remarks filed 06/04/2021 and Declaration by Dr. Che-Ming Jack Hu under 37 C.F.R. §1.132 filed 06/04/2021 are considered, but are found not persuasive and insufficient to obviate the pending 103 rejections as set forth in the office action because Applicant’s arguments and Declaration directed to Kalombo and Zhao are not pertinent to the pending 103 rejection over the combined teachings of Kreuter and Chitkara.
	As a result, for at least the reason discussed above in the pending 103 rejections, claims 1-6, 8-17 and 19-20 remain obvious and unpatentable over the combined teachings of the cited prior arts in the pending 103 rejections as set forth in this office action.




Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOAN T PHAN/Primary Examiner, Art Unit 1613